Title: From Benjamin Franklin to Joshua Johnson, 8 April 1779
From: Franklin, Benjamin
To: Johnson, Joshua


Sir
Passy April 8 1779
Mr. Wm. Lee has lately been here from Frankfort: he had desired me to make such an Application in Behalf of the State of Virginia, as you request in Behalf of Maryland. Mrs. D’Acosta & Co had complained to me that they had provided what Mr. Lee wanted, in Pursuance of a Contract made with Mr. A. Lee, who had refused to take the Goods off his Hands. I proposed to Mr. Wm. Lee to accommodate this Little Difference, and take those Goods now lying ready at Nantes to be shipt, rather than wait the Event of an uncertain application to Government. He absolutely refuses and says you may take them for Maryland; if you please. Pray, let me know, as soon as may be whether, it will not suit you to agree for them with those Gentlemen.
I have the honor to be &c
Joshua Johnson
